Title: To James Madison from John Dawson, 4 June 1797
From: Dawson, John
To: Madison, James


Dear Sir!Philadelphia June 4th. 1797.
I am favourd with your letter, & will, as far as lays in my power, forward the wishes of my friends in Orange altho I learn that after due deliberation it has been resolvd in the Executive council, not to appoint any person of our politicks to any office, least they shoud unhinge, or impede the movements of the government, & that Bedinger has been objected to on that score solely—in conversation with Mr. Jefferson he assures me that the president has not opend his lips to him on politicks since his appointment, & that he will favour Mr. Taylor’s wishes, shoud the subject be mentiond to him; otherwise any thing from him woud only injure.
You will observe, that after near three weeks debating we have agreed on an answer to the Presidents speech, not very grateful to either side—we were able to introduce an amendment, declaring that France ought to be placd in a situation as favourable as any nation; whilst they retaind the clause, approbating the conduct of our goverment in our foreign relations—the strength of our side has however drawn forth a reply very different from the address, & more favourable to our wishes, which are for peace—on tomorrow we shall begin business seriously—on yesterday W. Smith made a most extraordinary motion, “that all the proceedings arising out of the Presidents speech shoud be with shut doors”—15 members only voted for it; but I learn it will be renewd on tomorrow, & this day, no doubt employd in rallying their troops, some of which do not appear well broke in.
The accounts from Europe abound with late & brilliant successes of that wonderful man Bounaparte—he has entirely defeated the Arch Duke—he has already crossd “The valley of hell”—he has fought above the clouds, & I believe nothing less than the arm of the omnipotent will prevent his storming heaven—his successes may save us, by restoring peace to Europe, without which I very much fear we shall be engagd in war in six months, such is the rage of many against France & such the violence of the measures which they propose.
I pray you to remember me to my friends, of your acquaintance, to whom I cannot write as often as I wish. Yrs. with much Esteem
J Dawson.
